Citation Nr: 0011308	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-08 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for the residuals of a low 
back injury.

Entitlement to service connection for the residuals of a neck 
injury.

Basic eligibility for Department of Veterans Affairs pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from May 25, 1961, to May 11, 
1964.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Chicago, which denied service connection for the residuals of 
low back and neck injuries.  This appeal also arises from a 
September 1997 RO determination that the veteran was not 
eligible for pension benefits because, as it was not shown 
that he had served in Vietnam, he did not have wartime 
service.

The veteran, in August 1999, withdrew his request for a 
hearing which was to be scheduled in the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that a low back disability and neck disability are related to 
the veteran's period of active military service.

3.  Personnel records show that the veteran served on active 
duty from May 25, 1961, to May 11, 1964, with no service in 
the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for a low back disability and neck disability have not been 
presented.  38 U.S.C.A. § 5107 (West 1991).
2.  Basic eligibility to VA pension benefits is not 
established as the veteran did not have the qualifying 
military service.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 
C.F.R. § 3.2 (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including degenerative arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Here, the veteran asserts that each of the alleged disorders 
was incurred in service.  In determining whether the claims 
are well grounded, the Board accepts the veteran's assertions 
as true.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  

Service medical records reflect that on examination in May 
1961 for entry into service the veteran's neck and spine were 
found to be normal.  Service clinical records show that the 
veteran in September 1961 stated that he was hit in the right 
side playing football.  Treatment included heat.  The 
clinical records included no specific references to treatment 
for neck or low back injuries.  On examination in March 1964 
for separation from service the veteran's neck and spine were 
again found to be normal.

VA medical records covering the period from March 1981 to 
October 1998 show that in December 1994 the veteran 
complained of paresthesia of the right lateral thigh.  On X-
ray examination of the veteran's lumbar spine in February 
1995 the impression was narrowed discs at the L3-L4 and the 
L4-L5 with associated attritional sclerotic and degenerative 
spurs of the involved vertebrae.  In February 1996 the 
veteran reported that both shoulders were going numb; on X-
ray examination of the cervical spine, the impression was 
spur formation, narrowed C2-C3.

In March 1996 the veteran reported that he had pulled a lower 
back muscle and that he now had pain down his legs.  The 
findings on an electromyogram in May 1996 included cervical 
radiculopathy at the C6-C7 level and possibly at the C-5 
level.  In April 1998 it was reported that the veteran's 
medical history included arthritis and back pain.

The veteran is claiming entitlement to service connection for 
the residuals of low back and neck injuries.  Considering the 
evidence of record in this case, the Board finds that these 
claims for service connection are not well grounded.  In this 
case the veteran maintains that the injuries were sustained 
while he was playing ball on active duty and that he was 
hospitalized for the injuries.

While the veteran has maintained that his current low back 
and neck disabilities are related to service and he is 
certainly competent to describe his immediate symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorders and the 
causes to which they have been attributed by the veteran.  
Although the veteran argues that the etiology of his current 
low back and disabilities was injuries in service, he has not 
submitted any competent evidence, such as a physician's 
opinion, confirming this.

While the veteran was seen in September 1961 after being hit 
on the right side while playing football, not only were no 
specific injuries to the neck or low back noted at that time, 
but his neck and low back were normal on examination in March 
1964, and the current record includes no evidence pertaining 
to a neck or low back disability for many years after 
service.  There is no competent medical evidence 
demonstrating that the narrowed discs at the L3-L4 and the 
L4-L5 with associated attritional sclerotic and degenerative 
spurs of the involved vertebrae shown in 1995, or that spur 
formation, narrowed C2-C3 and cervical radiculopathy shown in 
1996 is related to service.  The veteran's personal opinion 
as to the etiological relationship between the current 
disabilities and service is not competent medical evidence 
required of a well-grounded claim.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for a low back disability and a neck disability.  38 U.S.C.A. 
§ 5107(a).  Therefore, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claims.  See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that any of the 
claimed disorders is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, these benefits sought 
on appeal are denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  Eligibility for VA pension benefits

The veteran is seeking VA pension benefits.  He can not be 
considered for such benefits unless he had the requisite 
qualifying service, as provided by the governing law and 
regulations.  The provisions of 38 U.S.C.A. § 1521 state, in 
pertinent part, that veterans are eligible for pension 
benefits if they served on active duty (1) for ninety days or 
more during period of war or (2) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war.

Under 38 C.F.R. § 3.2 (f), the Vietnam Era period of war is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period.  
The period of war, in all other cases, is defined as 
beginning on August 5, 1964, and ending on May 7, 1975, 
inclusive.

The dates of the veteran's active service, May 25, 1961, to 
May 11, 1964, are not in dispute and the veteran does not 
contend that he had active service during the Vietnam Era 
defined as beginning on August 5, 1964.  Rather, he 
specifically asserts that he is a Vietnam veteran.  His Army 
service personnel records reflect that his active service 
began on May 25, 1961, that he was assigned to overseas 
command in Germany for thirty-one months, from October 20, 
1961, through May 4, 1964, and that he was discharged from 
active duty one week later.

During the veteran's period of active duty, which terminated 
previous to August 5, 1964, he is not shown to have served in 
the Republic of Vietnam and it may not be concluded that he 
had service during a period of war.  Accordingly, he is not 
eligible for VA pension benefits.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.2 (f).  The evidence is not so evenly balanced 
that there is doubt on any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for the residuals of a low 
back injury and the residuals of a neck injury is denied.  
Basic eligibility for VA pension benefits is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

